DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 11/17/2022 is acknowledged.
 	Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2022.


Claim Objections
 	Claims 1-10 are objected to because of the following informalities:  
 	(1) Claim 1 recites “filtering, a remaining plurality of pieces of a brewable material from the brewed liquid” should be changed to “filtering a remaining plurality of pieces of a brewable material from the brewed liquid”.  
 	(2) Claim 3 recites “Compressing at least one locking base lip(s) with at least one locking ring lip(s); and Securing said locking ring lip(s) beneath said locking base lip(s)” should be changed to “compressing at least one locking base lip(s) with at least one locking ring lip(s); and securing said locking ring lip(s) beneath said locking base lip(s)”. See MPEP 608.01 (m).
 	(3) Claim 4 recites “Compressing at least one locking base lip(s) with a locking ring; and Securing said locking ring beneath said locking base lip(s)” should be changed to “compressing at least one locking base lip(s) with a locking ring; and securing said locking ring beneath said locking base lip(s)”.
 	(4) Claim 7 recites “a filter mesh below the retaining ring” should be changed to “a filter mesh below the upper retaining ring”. 
 	Appropriate correction is required.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 2 recites “the filtering step further comprises the step”. There is insufficient antecedent basis in regards to this claim limitation. 
 	


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-2 and 5-10 are rejected under 35 U.S.C. 102 a1 as being anticipated by Velasquez (US 20150196158).
 	Regarding claim 1, Velasquez discloses “a method for operating a French press” (para.0003, i.e., Extraction devices, such as the French Press type coffee maker) comprising the step: 
 	“pouring a plurality of pieces of a brewable material and liquid into a carafe” (para.0004, 0069 and 0071 discuss about user (i.e., manually) operated French press. Thus, user can manually pour hot liquid and brewable materials into the carafe or infusing container 12); 
 	“brewing a brewed liquid from said brewable material and said liquid inside the carafe” (after pouring hot liquid and brewable material, the brewable material can be brewed inside the carafe 12); 
 	“filtering, a remaining plurality of pieces of a brewable material from the brewed liquid” (para.0052, i.e., The purpose of the sealing means is to prevent infusible material 16 from being allowed above the filtration basket 24 as filtration basket 24 is moved down into the container with mixture of extract 14 and infusible material 16); 
 	“capturing the remaining plurality of pieces of a brewable material in a locking base” (fig.1, 48 shows a locking base that is configured to capturing brewable material. Figs.1-2 shows the brewing material 16 in a locking base 48); and 
 	“removing the locking base from the carafe” (fig.4 shows locking base 48 can be removed from the carafe or infusing container 12).
 	Regarding claim 2, Velasquez discloses “the filtering step further comprises the step, moving the remaining plurality of pieces of a brewable material towards the locking base” (figs.1-2 shows use can manually actuate the knob 20 of plunger element 18 by moving the filter device 40 moving brewable materials toward the locking base).
 	Regarding claim 5, Velasquez discloses “the capturing step further comprises capturing a locking ring within the locking base” (capturing the locking ring 60 within the locking base 48).
 	Regarding claim 6, Velasquez discloses “the removing step is accomplished via a user pulling on a pressing rod attached to the captured locking ring” (fig.3, i.e., a user can manually pull the pressure rod 22 attached to the captured locking ring 60).
 	Regarding claim 7, Velasquez discloses “the filtering step is performed utilizing a filtering system comprising an upper retaining ring” (the filtering system 40 comprising an upper retaining ring 30), “a filter mesh” (38 pointed at the filter mesh) below “the retaining ring” (30), “a lower retaining ring” (46) below “the filter mesh” (38), and “a locking ring” (60) being coupled to “the lower retaining ring” (46) by “a connection rod” (22).
 	Regarding claim 8, Velasquez discloses “the filtering system further comprises a pressing rod that is coupled upper retaining ring” (a pressing rod 22 that is coupled upper retaining ring 30).
 	Regarding claim 9, Velasquez discloses “engaging a filter system with the locking base, before the locking base is removed from the carafe” (fig.2 shows a filter system 38 with the locking base 48 before the locking base is removed from the carafe).
 	Regarding claim 10, Velasquez discloses “the removing step further comprises a locking ring that engages with the locking base to facilitate removal from the carafe” (fig.3 shows a removing step further comprises a locking ring 60 that engages with the locking base 48 to facilitate removal from the carafe).



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez (US 20150196158) in view of Tardif (US 2004/0154471).
 	Regarding claim 3, Velasquez discloses the capturing step further comprises the steps: “Compressing at least one locking base lip(s) with at least one locking ring lip(s)” (figs.1-2 shows the at least one lock base lip 60 with at least one locking ring lip 46 such that the lock base lip 60 move toward locking ring lip 46 so they can be in a compressing process before fully lock); and “Securing said locking ring lip(s) to said locking base lip(s)” (fig.2 shows after fully compressed the locking ring 46 and locking base lip 60 in a fully secured position).
 	Velasquez is silent regarding the location of said locking ring lip(s) beneath said locking base lip(s).
 	Tardif teaches “said locking ring lip(s) beneath said locking base lip(s)” (see fig.10 shows the locking ring beneath said locking base lip and annotated fig.9 shows the structure of the locking ring and locking base lip). Velasquez teaches infused beverage device. Tardif teaches infused beverage device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Velasquez with Tardif, by modifying  Velasquez locking ring lip and locking base lip configuration according to Tardif’s  locking ring lip and locking base lip configuration, to provide snap fit connection.
 	Regarding claim 4, modified Velasquez discloses “Compressing at least one locking base lip(s) with a locking ring” (figs.1-2 shows the at least one lock base lip 60 with at least one locking ring lip 46 such that the lock base lip 60 move toward locking ring lip 46 so they can be in a compressing process before fully lock); and 
 	“Securing said locking ring beneath said locking base lip(s)” (Tardif, see fig.10 shows the locking ring beneath said locking base lip and annotated fig.9 shows the structure of the locking ring and locking base lip).


    PNG
    media_image1.png
    1576
    1106
    media_image1.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761